DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on December 01, 2020.
 Claims 1,2,9,17,18 and 22 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-25 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed December 01, 2020, with respect to the rejection(s) of claim(s) 1-25 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki et al. (US Application 2018/0152961, hereinafter Yamazaki) which discloses  encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request(Fig. 9, [0126]-[0127]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Application 2016/0270038, hereinafter Papasakellariou) in view Yamazaki et al. (US Application 2018/0152961, hereinafter Yamazaki).
Regarding claims 1, 17, 22,Papasakellariou discloses an apparatus, a non-transitory (figs. 1-14) to be used in a user equipment (UE)(111-116) in a further enhanced narrowband Internet of Things (feNB-IoT) ([0086], which recites Machine type communications (MTC) or Internet of Things (IoT) refers to communication of automated devices in a network. MTC through cellular networks is emerging as a significant opportunity for new applications in a networked world where devices communicate with humans and with each other ) network to communicate with a base station (101-103), 5the apparatus comprising: 
transceiver circuitry(205,210,305); and 
processing circuitry (215,225,240,315, 320), coupled to the transceiver circuitry(205,210,305); to: 
process scheduling request (SR) configuration information received from the base station (Abstract, [0004]-[0009], [0030]-[0086], which recites  UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), and RS. UE 114 transmits data information or UCI through a respective physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH). When UE 114 simultaneously transmits data information and UCI, UE 114 can multiplex both in a PUSCH. UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH, scheduling request (SR) indicating whether UE 114 has data in its buffer, and channel state information (CSI) enabling eNB 102 to select appropriate parameters for PDSCH transmissions to UE 114. HARQ-ACK information includes a positive acknowledgement (ACK) in response to a correct EPDCCH or data TB detection, a negative acknowledgement (NACK) in response to an incorrect data TB detection, and an absence of a EPDCCH detection (DTX) that can be implicit (that is, UE 114 does not transmit a HARQ-ACK signal) or explicit when UE 114 can identify missed EPDCCHs by other means (it is also possible to represent NACK and DTX with a same NACK/DTX state). UL RS includes DMRS and sounding RS (SRS)—see also REF 1. DMRS is transmitted only in a BW of a respective PUSCH or PUCCH and eNB 102 can use a DMRS to demodulate information in a PUSCH or PUCCH); and  10encode one or more SRs for transmission based on the SR configuration information (Abstract, [0004]-[0009], [0030]-[0086], which recites  UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), and RS. UE 114 transmits data information or UCI through a respective physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH). When UE 114 simultaneously transmits data information and UCI, UE 114 can multiplex both in a PUSCH. UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH, scheduling request (SR) indicating whether UE 114 has data in its buffer, and channel state information (CSI) enabling eNB 102 to select appropriate parameters for PDSCH transmissions to UE 114. HARQ-ACK information includes a positive acknowledgement (ACK) in response to a correct EPDCCH or data TB detection, a negative acknowledgement (NACK) in response to an incorrect data TB detection, and an absence of a EPDCCH detection (DTX) that can be implicit (that is, UE 114 does not transmit a HARQ-ACK signal) or explicit when UE 114 can identify missed EPDCCHs by other means (it is also possible to represent NACK and DTX with a same NACK/DTX state). UL RS includes DMRS and sounding RS (SRS)—see also REF 1. DMRS is transmitted only in a BW of a respective PUSCH or PUCCH and eNB 102 can use a DMRS to demodulate information in a PUSCH or PUCCH).  
Papasakellariou does not explicitly disclose encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request.
	However, Yamazaki teaches encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request(Fig. 9, [0126]-[0127]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yamazaki with the teaching of Papasakellariou by using the above features such as encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request as taught by Yamazaki for the purpose of assigning aperiodic and periodic resource to UE.

Regarding claim 9, Papasakellariou discloses an apparatus (figs. 1-14)  to be used in a user equipment (UE) (111-116)  in a further enhanced 10narrowband Internet of Things (feNB-IoT) network ([0086], which recites Machine type communications (MTC) or Internet of Things (IoT) refers to communication of automated devices in a network. MTC through cellular networks is emerging as a significant opportunity for new applications in a networked world where devices communicate with humans and with each other ), comprising:
 an input interface to receive (245,250,340), scheduling request (SR) configuration information sent from a base station; an output interface(245); a buffer(250,330); and  15baseband circuitry (215,225,315,320) coupled to the input and output interfaces and to the buffer to:
 process the SR configuration information to generate a SR(Abstract, [0004]-[0009], [0030]-[0086], which recites  UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), and RS. UE 114 transmits data information or UCI through a respective physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH). When UE 114 simultaneously transmits data information and UCI, UE 114 can multiplex both in a PUSCH. UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH, scheduling request (SR) indicating whether UE 114 has data in its buffer, and channel state information (CSI) enabling eNB 102 to select appropriate parameters for PDSCH transmissions to UE 114. HARQ-ACK information includes a positive acknowledgement (ACK) in response to a correct EPDCCH or data TB detection, a negative acknowledgement (NACK) in response to an incorrect data TB detection, and an absence of a EPDCCH detection (DTX) that can be implicit (that is, UE 114 does not transmit a HARQ-ACK signal) or explicit when UE 114 can identify missed EPDCCHs by other means (it is also possible to represent NACK and DTX with a same NACK/DTX state). UL RS includes DMRS and sounding RS (SRS)—see also REF 1. DMRS is transmitted only in a BW of a respective PUSCH or PUCCH and eNB 102 can use a DMRS to demodulate information in a PUSCH or PUCCH); 
generate a Buffer Status Report (BSR) based, at least in part, on contents of the buffer(Abstract, [0004]-[0009], [0030]-[0086], which recites  UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), and RS. UE 114 transmits data information or UCI through a respective physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH). When UE 114 simultaneously transmits data information and UCI, UE 114 can multiplex both in a PUSCH. UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH, scheduling request (SR) indicating whether UE 114 has data in its buffer, and channel state information (CSI) enabling eNB 102 to select appropriate parameters for PDSCH transmissions to UE 114. HARQ-ACK information includes a positive acknowledgement (ACK) in response to a correct EPDCCH or data TB detection, a negative acknowledgement (NACK) in response to an incorrect data TB detection, and an absence of a EPDCCH detection (DTX) that can be implicit (that is, UE 114 does not transmit a HARQ-ACK signal) or explicit when UE 114 can identify missed EPDCCHs by other means (it is also possible to represent NACK and DTX with a same NACK/DTX state). UL RS includes DMRS and sounding RS (SRS)—see also REF 1. DMRS is transmitted only in a BW of a respective PUSCH or PUCCH and eNB 102 can use a DMRS to demodulate information in a PUSCH or PUCCH); and cause a transmitter of the UE, via the output interface, to send the SR, 20followed by the BSR, to the base station(Abstract, [0004]-[0009], [0030]-[0086], which recites  UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), and RS. UE 114 transmits data information or UCI through a respective physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH). When UE 114 simultaneously transmits data information and UCI, UE 114 can multiplex both in a PUSCH. UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH, scheduling request (SR) indicating whether UE 114 has data in its buffer, and channel state information (CSI) enabling eNB 102 to select appropriate parameters for PDSCH transmissions to UE 114. HARQ-ACK information includes a positive acknowledgement (ACK) in response to a correct EPDCCH or data TB detection, a negative acknowledgement (NACK) in response to an incorrect data TB detection, and an absence of a EPDCCH detection (DTX) that can be implicit (that is, UE 114 does not transmit a HARQ-ACK signal) or explicit when UE 114 can identify missed EPDCCHs by other means (it is also possible to represent NACK and DTX with a same NACK/DTX state). UL RS includes DMRS and sounding RS (SRS)—see also REF 1. DMRS is transmitted only in a BW of a respective PUSCH or PUCCH and eNB 102 can use a DMRS to demodulate information in a PUSCH or PUCCH).    
 	Papasakellariou does not explicitly disclose encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request.
	However, Yamazaki teaches encode a scheduling request (SR) capability indicator for transmission to the base station to notify the base station that the UE is capable of processing a scheduling request(Fig. 9, [0126]-[0127]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yamazaki with 
	
	
	
	
	

Regarding claim 2, Papasakellariou discloses the apparatus of claim 1, wherein the processing circuitry is further to encode a scheduling request (SR) capability signal for transmission to the base station (Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 3, Papasakellariou discloses the apparatus of claim 1, wherein the SR configuration information is to 15specify that the UE is only configured for SR when it is at one or more specified coverage levels(Abstract, [0004]-[0009], [0030]-[0086]). 
Regarding claim 4, Papasakellariou discloses the apparatus of claim 3, wherein the or more specified coverage levels are based on at least one of: a Narrowband Physical Random Access Channel (NPRACH) coverage level or a number of Narrowband Physical Downlink Control Channel 20(NPDCCH) repetitions, or a maximum number of repetitions configured for NPDCCH in UE-specific search space(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 5, Papasakellariou discloses the apparatus of any one of claim 1, wherein the processing circuitry is to further encode the one or more SRs for transmission, either: according to a dedicated Narrowband Physical Uplink Shared (Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 6, Papasakellariou discloses the apparatus of claim 5, wherein the pre-defined sequence is a Zadoff-Chu 30sequence, whose root index, cyclic shift, and orthogonal cover code are either cell-specific or UE specific(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 7, Papasakellariou discloses the apparatus of claim 5, wherein the transceiver circuitry is to either:  46WO 2018/175764PCT/US2018/023829 use single-tone transmission for SR transmissions, wherein a sequence length is the same as the number of symbols used for SR transmission in a subframe or a 2ms slot for 3.75 KHz subcarrier spacing; or use multi-tone transmission for SR transmissions, wherein a sequence length 5equals a number of tones used per symbol(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 8, Papasakellariou discloses the apparatus of any one of claim 1, wherein the SR configuration information is to further specify whether SR transmissions are to be single-tone or multi- tone(Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 10, Papasakellariou discloses the apparatus of claim 9, wherein the baseband circuitry is further to cause the transmitter of the UE to send the BSR without the base station having first sent a UL grant for the BSR(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 11, Papasakellariou discloses the apparatus of claim 9, wherein the baseband circuitry causes the transmitter 25of the UE to send the BSR in (Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 12, Papasakellariou discloses the apparatus of claim 9, wherein the SR configuration information is to further specify that single-tone transmission is to use subcarrier spacing of 3.75kHz or 15 kHz, and multi-tone transmission is to use subcarrier spacing of 15 kHz(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 13, Papasakellariou discloses the apparatus of claim 9, wherein the baseband circuitry is further to determine there is a HARQ-ACK feedback transmission is also to be transmitted, and in response to the determination, to cause the transmitter of the UE, via the output interface, to either: drop one of SR or HARQ-ACK feedback; or  47WO 2018/175764PCT/US2018/023829 multiplex SR and HARQ-ACK feedback(Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 14, Papasakellariou discloses the apparatus of claim 13, wherein the baseband circuitry is further to cause the transmitter of the UE, via the output interface, to multiplex the SR and HARQ-ACK feedback, and, either:  5allocate different frequency domain resources to SR and HARQ-ACK feedback, or scramble symbols of the SR and HARQ-ACK feedback with different orthogonal sequences(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 15, Papasakellariou discloses the apparatus of claim 13, wherein the baseband circuitry is further to cause 10the transmitter of the UE, via the output interface, to multiplex the SR and HARQ-ACK feedback only when at least one (Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 16, Papasakellariou discloses the apparatus of claim 9, wherein the baseband circuitry is further to 15determine there is a pending Narrowband Physical Downlink Shared Channel (NPDSCH) message to be received by the UE, or a HARQ-ACK feedback transmission is to be transmitted by the UE, and in response to the determination, cause the transmitter of the UE, via the output interface, to append the SR to the HARQ-ACK feedback.  
Regarding claim 18, Papasakellariou discloses the one or more computer-readable media of claim 17, further comprising instructions, that when executed, cause the UE to encode an SR capability signal for transmission to the base station(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 3019, Papasakellariou discloses the one or more computer-readable media of either of claims 17 or 18, wherein the SR configuration information is to specify that the UE is only configured for SR when it is at one or more specified Narrowband Physical Random Access Channel (NPRACH) coverage levels(Abstract, [0004]-[0009], [0030]-[0086]). 
Regarding claim 20, Papasakellariou discloses the one or more computer-readable media of claim 19, further comprising instructions, that when executed, cause the UE, to further encode the one or more SRs for transmission according to a dedicated Narrowband Physical Uplink Shared Channel/ Narrowband Physical Uplink Control Channel (NPUSCH/NPUCCH) format, using a pre- 5defined sequence(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim 21, Papasakellariou discloses the one or more computer-readable media of claim 20, wherein the pre- defined sequence is the Zadoff-Chu sequence, whose root index, cyclic shift and orthogonal cover code are either cell-specific or UE specific(Abstract, [0004]-[0009], [0030]-[0086]).  
Regarding claim 1523, Papasakellariou discloses the apparatus for computing of claim 22, further comprising: means to determine whether a HARQ-ACK feedback transmission is pending; or means to drop one of the SR or the HARQ-ACK feedback; or means to multiplex the SR and the HARQ-ACK feedback and means to transmit the multiplexed signals to the base station(Abstract, [0004]-[0009], [0030]-[0086]).   
Regarding claim  2024, Papasakellariou discloses the apparatus for computing of claim 23, wherein the means to multiplex and the means to transmit are further to transmit the multiplexed signals to the base station only when at least one of: the SR and the HARQ-ACK feedback collide, or neither the SR nor the HARQ-ACK feedback are configured with repetitions(Abstract, [0004]-[0009], [0030]-[0086]). 
Regarding claim 2525, Papasakellariou discloses the apparatus for computing of claim 22, further comprising: means to determine whether a HARQ-ACK feedback transmission is pending; and means to multiplex the SR and the HARQ-ACK feedback, the means to multiplex including either: means to allocate different frequency domain resources to each of the SR 30and the HARQ-ACK feedback, or means to scramble the SR and HARQ-ACK symbols with different orthogonal sequences(Abstract, [0004]-[0009], [0030]-[0086]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.